      Case 1:18-cv-00942-JGK-BCM Document 76 Filed 01/19/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
SECURITIES AND EXCHANGE COMMISSION,
                                                 18-cv-942 (JGK)
            - against -
                                                 ORDER
NICHOLAS GENOVESE, ET AL.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

      The defendant Genovese filed a document, dated December 21,

2020, and received by the Court on January 6, 2021 (ECF No. 72).

The SEC responded on January 8, 2021 (ECF. No. 73).

      In ECF No. 72, the defendant asks to be sent a copy of ECF

No. 68.    ECF No. 68 is the defendant’s Notice of Appeal from the

Magistrate Judge’s November 10, 2020 Order (ECF No. 67).           It

appears that the defendant really seeks ECF No. 67. In ECF No.

67,   the Magistrate Judge construed the defendant’s September

20, 2020 letter as a request for reconsideration of various

previous orders denying the defendant’s request for various

discovery. The Magistrate Judge denied that motion and reminded

the defendant Genovese that he could explain, in response to the

pending motion for summary judgment, why he believed that he

could not present “facts essential to justify [his] opposition”

to the pending motion for summary judgment.

      In ECF No. 72, the defendant Genovese makes 3 requests.

First, he asks that various prior orders of the Magistrate Judge
      Case 1:18-cv-00942-JGK-BCM Document 76 Filed 01/19/21 Page 2 of 3



be vacated and the case be “remanded” back to the Magistrate

Judge.    That request is DENIED.      The defendant has failed to

explain why the prior orders of the Magistrate Judge were

clearly erroneous or contrary to law.         See Fed. R. Civ. P.

72(a).    In any event, as the Magistrate Judge explained in ECF

No. 67, the defendant appears to be objecting to the decision

not to allow various requests for discovery, and the defendant

can raise that objection in response to the pending motion for

summary judgment. In any event, the Court will grant the

defendant additional time to support any objections to ECF No.

67.

      Second, the defendant asks that the Court send the

defendant a copy of ECF. No. 68.         That request is GRANTED.     The

Court will send the defendant a copy of ECF No. 68, as well as

ECF No. 67 which the defendant is probably seeking.

      Third, the defendant seeks an extension of time to respond

to the SEC’s pending motion for summary judgment. Although the

court has previously granted such an extension, the Court will

grant another extension.      That request is GRANTED.

      Therefore, the defendant may file any further papers

objecting to the Magistrate Judge’s November 10, 2020 Order

(ECF. No. 67) by February 1, 2021.         The SEC may respond by

February 12, 2021.      The time for the defendant to respond to the

SEC’s pending motion to summary judgment is extended to February


                                     2
    Case 1:18-cv-00942-JGK-BCM Document 76 Filed 01/19/21 Page 3 of 3



22, 2021.    The time for the SEC to reply is extended to March

12, 2021.

     Chambers will mail a copy of this Order, and ECF Nos. 67

and 68 to the defendant.    The Clerk is directed to close Docket

No. 72.



SO ORDERED.


Dated:      New York, New York
            January 19, 2021

                                       ____/s/ John G. Koeltl______
                                              John G. Koeltl
                                       United States District Judge




                                   3
